Title: To Alexander Hamilton from Elias Parker, 24 May 1799
From: Parker, Elias
To: Hamilton, Alexander


          
            May 24, 1799
          
          In the spring of the year 1777 I march’d from Boston as a Cadet in Capt Winthrop Sargent’s company of Artillery for head quarters in New Jersey—I served through the campaign in that capacity the company being to Genl. attached to General Scott’s Brigade—I did the duty of gunner in the battles of Brandywine & Germantown—soon after the latter I was promoted to a Lieutenancy in the artillery—as such I served about three years—seeing but little prospect for promotion I solicited Gen’l Knox to get me transferred to the first Massachusets regiment which he effected & the officers of that regiment admitted me with the same rank I held in the Artillery—in that regiment I served till the end of the war, it being among the last that — were disbanded—previous to which I had a brevet commission as Captain in the army—I have for twelve years been a Capt. in the Virginia Militia—once had a company of light Infantry in Petersburg and now command the Petersburg company of Artillery—
          
            Els. Parker
          
          
            May 24. 1799
          
        